Trippe, Judge.
1. Is it necessary that the place where interrogatories are executed should appear ? Before the adoption of the Code it was held that this was not necessary, at least that the execution of the commission, without this statement, was not void: Hanby & Doss vs. Tucker, 23 Ga., 132. It is said in that decision “ that the statement of the place in the return is a thing that may be useful in various ways, yet we cannot say that we *128know of any law which makes such a statement indispensable. ” At that time there was no special statutory provision on this point. Section 3888, of the Code, now provides that “ they (the answers) should be signed by the wituess and attested officially by the commissioners named in the commission, and the place of execution should also appear. ” This determines the question, for we do not feel at liberty to say that what the law requires may be dispensed with.
2. The main question argued in this case was, if Willing-ham did rent the plantation from Faireloth at a stipulated price, and then permitted Mayner to occupy and work it, has Faireloth the right to sue out a distress warrant against Willingham for the rent due and unpaid? However this may have been under the common law, we think the Code determines it in the affirmative. Section 2279 is: “Where the owner of lands grants to another simply the right to possess and enjoy the use of such lands, either for a fixed time or at the will of the grantor, and the tenant accepts the grant, the relation of landlord and tenant exists between them. ” How can it affect this relation thus made by.contract, that the tenant created by the contract permits another person to occupy and cultivate the lands? He had no right to sub-let, unless by the landlord’s consent. But he might do this without the knowledge of the landlord, and shall the landlord, therefore, lose his rights as such ? Many of the incidents attached by the common law to the relation of landlord and tenant, and to the law of distress, do not exist under our statutes, nor do we think there is anything in this decision in conflict with the cases in 40 Georgia., 511, and 46 Ibid., 395.
A new trial is granted on the ground of error in overruling the exception to the interrogatories.
Judgment reversed.